DETAILED ACTION
The Amendment filed April 14, 2021 has been entered. Claims 1-20 are pending. Claims 1 and 7 are independent.

Terminal Disclaimer
The terminal disclaimer filed on April 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,790,037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a method for generating a bias current for reading an OTP memory cell.
Regarding independent claim 1 and 7, the major difference in the claims not found in the prior art, along with the other claimed features, is that a method for reading an OTP memory cell, the method comprising, generating a plurality of bias currents, selecting current using a plurality of transfer gates controlled by an address decoder, supplying the one of the plurality of currents to the OTP memory cell, performing a read operation by sensing a bit line voltage determined by a level of the one of the plurality of currents, and storing the bit line voltage in a data output unit during a period of a reading enable signal being high over the prior art.
Claims 2-6 and 8-20 are allowed due to claim dependency.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825